
	
		I
		111th CONGRESS
		1st Session
		H. R. 1823
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to improve
		  communication between the Secretary of Homeland Security and State and local
		  law enforcement officials regarding the treatment of aliens who have been
		  ordered removed and also charged with an aggravated felony under State
		  law.
	
	
		1.Removal of aliens charged
			 with aggravated felony under State lawSection 241(a)(4) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(a)(4)) is amended by adding at the end the
			 following:
			
				(E)Aliens charged
				with aggravated felonyIn the
				case of an alien charged with an aggravated felony under State law, the
				Secretary of Homeland Security may, notwithstanding paragraph (1), stay the
				removal of the alien pending disposition of the criminal charge if the chief
				law enforcement officer or executive of the State (or of a political
				subdivision of the State in which the criminal charge is brought), exercising
				authority with respect to public safety, submits a written request for such
				action to the Secretary. If the alien is sentenced to imprisonment on the
				charge, subparagraphs (A) and (B) shall
				apply.
				.
		
